MEMORANDUM **
The district court did not err in sentencing Claunch to the five-year minimum sentence under 8 U.S.C. § 1324(a)(2)(B), because Claunch was convicted of violating § 1324(a)(2)(B)(ii) three times. United States v. Gonzalez-Torres, 309 F.3d 594, 601-02 (9th Cir.2002). Therefore, Claunch’s argument that the district court erred in calculating and applying the Sentencing Guidelines is moot, because he received the shortest sentence possible.
*626Because Claunch adduced no evidence that the aliens had “cut a deal with the prosecution” which allowed them to remain in the country legally in exchange for their testimony, the district court did not err in precluding Claunch from inquiring into the aliens’ legal status in the United States. United States v. Parker, 991 F.2d 1493, 1497 (9th Cir.1993).
Finally, the district court did not abuse its discretion in denying Claunch’s motion for a continuance. Also, any error would have been harmless, because there was no evidence that Claunch’s medical condition had any effect on his ability to participate in his trial.
AFFIRMED

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.